El Juez Asociado Señor. Hutchison,
emitió la opinión del tribunal.
Los demandantes radicaron una demanda contra Alfredo, Frank y Adalina O’Sbeaf y Colón como herederos de Alaida O’Sheaf y Colón, solicitando se condenara a los demandados a otorgar una escritura de cancelación y pago de una hipo-teca y al pago de daños y perjuicios.
El día 5 de abril de 1924, Alfredo y Adalina O’Sheaf y Colón comparecieron por conducto de su abogado Angel Piol Negrón y presentaron excepción previa a la demanda ale-gando que ésta no aducía hechos suficientes para constituir una causa de acción contra ellos.
Posteriormente se presentó la siguiente moción:
“Comparece abora el abogado suscribiente, Ledo. Angel Fiol Negrón, ante la Honorable Corte en el caso arriba intitulado y res-petuosamente expone: — 1. Que el suscribiente firmó y radicó el día 5 de abril de 1924 una excepción previa en el caso arriba intitulado compareciendo en representación de los arriba demandados Alfredo y Adalina O’Sbeaf y Colón. — 2. Que el abogado suscribiente sola-mente estaba autorizado a comparecer a voz y nombré del deman-dado Alfredo y de la niña Emma Tenn y O’Sbeaf que conjunta-mente con los otros demandantes componen la Sucesión de Doña Alaida O’Sbeaf. — 3. Que por error involuntario aparece en la. ex-cepción previa que el suscribiente verifica la comparecencia a. nom-bre de Alfredo y de Adalina O’Sheaf y Colón, cuando en realidad, de verdad quiso verificarlo a nombre de Alfredo y Emma Tenn y O’Sbeaf. — 4. Que el abogado suscribiente nunca recibió instruccio-nes ni verbales ni escritas, • ni en- ninguna ’ otra forma de Doña Ada-lina O’Sheaf para comparecer por ella en-el caso arriba intitulado, *722ni en ningún otro caso. — 5. Que no estando demandada en el suso-dicho caso la referida Emma Tenn y 0 ’’Sheaf, el abogado suscri-biente solamente podía comparecer entonces a nombre de Alfredo O’Sheaf y Colón, la única persona que en este caso le ha facultado para asumir su representación. Por todo lo expuesto, a la Hon. Corte suplico que la excepción previa radicada por este abogado se tenga por presentada solamente en cuanto al demandado Alfredo O’Sheaf y Colón, y en cuanto a la otra demandada Adalina O’Sheaf y Colón, y se tenga como no comparecida o sea como si jamás se hubiera radicado la excepción previa en cuanto a ella toda vez que la comparecencia de ésta fué por error involuntario del abogado que suscribe, según se expone en esta moción. Respetuosamente sometida. (Firmada) Angel Fiol Negrón. — Abogado de Alfredo O’Sheaf.”
.El 21 de febrero de 1925 el secretario a instancias del abogado de los demandantes anotó la rebeldía de Frank y Adalina O’Slieaf.
El día 13 de marzo de 1925 se celebró la vista del caso y los demandantes presentaron su prueba y el día 20 la corte dictó sentencia contra los demandados Frank y Adalina O’Sheaf de acuerdo con la súplica de la demanda. El 17 de ag’osto de 1925, Adalina O’Sheaf por su abogado Angel Fiol Negrón presentó una moción para que se dejara sin efecto la sentencia y se continuara tramitando el caso, ale-gando que ella había dado la representación de su caso al Ledo. Fiol, quien había comparecido a nombre de ella y ex-cepcionado la demanda el 5 de abril de 1924; que la moción de 17 de febrero de 1925 fué presentada inadvertidamente; que su citado abogado no tenía instrucciones de abandonar el caso y que la demandada creía que él la estaba represen-tando; que la demandada tuvo conocimiento de la sentencia al leer un edicto sobre la venta de los derechos de la deman-dada en ciertos terrenos en Salinas. Que la demandada te-nía una buena defensa sobre los méritos del caso, según que-daba demostrado por la prueba traída por los demandantes en apoyo de su demanda, por la cual se veía que no había nada que demostrara que los actos de Frank O ’Sheaf podían perjudicar los derechos personales e individuales de la de-*723mandada; que la sentencia contra la demandada había sido obtenida por sorpresa, inadvertencia y negligencia excusable; que la demandada había expuesto los hechos de su de-fensa bien y fielmente a su abogado; que éste le había in-formado que ella tenía una buena y suficiente defensa en derecho sobre los méritos del caso, lo que así creían ambos de buena fe.
Un así llamado “Affidavit de méritos” dice como sigue:
“Yo, Angel Fiol Negrón, mayor de edad, casado, abogado y ve-cino de Ponce, Puerto Rico, bajo juramento declaRO: — -1. Que soy del nombre, apellidos, edad, estado civil, profesión y vecindad antes mencionados. 2. Que esta acción se inició ante esta Corte recla-mando el otorgamiento de cierta escritura y además, el pago de ciertos daños y perjuicios. 3. Que la demandada Adalina O’Sheaf y Colón me confirió su representación en este asunto, y comparecía en fecha 5 de abril de 1924, exponiendo una excepción previa contra la demanda, a nombre de dicha demandada. 4. Que en fecha 18 de febrero de 1925 se radicó ante esta Corte una moción por mí, ha-ciendo constar que no comparecí en el nombre de Adalina O’Sheaf y Colón y que sí sólo lo hacía en el nombre de Alfredo O’Sheaf .y Colón, otro demandado en este procedimiento. 5. Que dicha moción fué presentada inadvertidamente por mí, toda vez que yo no tenía instrucciones por dicha demandada de abandonarle su caso, y actué al presentar dicha moción, bajo la falsa impresión de querer hacer constar a la Corte que yo no comparecía como abogado de Frank O’Sheaf y Colón, pero nunca que no lo era de Adelina O’Sheaf y Colón. Ponce P. R., a 17 de agosto de 1925. — Angel Fiol Negrón. —Affiant.”
La demandada apela de una orden declarando sin lugar esta moción mencionada últimamente y alega que:
“PkimeR error: — Erró la Corte al imputar a la aquí apelante la responsabilidad de la actuación del abogado Angel Fiol Negrón por la moción de éste alegando que no comparecía como representante de la demandada y apelante.
‘‘Segundo error:- — Erró la Corte al ignorar la comparecencia de la demandada y apelante, en la excepción previa que había radicado, fundándose en una moción personal de su abogado, sin que de la misma se le hubiere dado noticia, y sin que la Corte hubiera dictado *724sobre dicha moción del abogado, providencia o resolución que le hu-biere sido notificada a la demandada y apelante.
‘ ‘ TERCER error : — Erró la Corte al estimar que no hubo sorpresa, inadvertencia, o negligencia excusable, en este caso, al dictarse la sentencia que se dictó en contra de la demandada y apelante.
‘ ‘ Cuarto error : — Erró la Corte al no haber accedido a la súplica de la demandada y apelante, negándose a abrir la rebeldía que le fué anotada y negándose eximirla de los efectos de la sentencia que en contra de la misma, le fué registrada en rebeldía.”
No encontramos que la corte inferior imputara a la de-mandada responsabilidad alguna por las manifestaciones he-chas por Angel Fiol en febrero de 1924 o que la corte pasara por alto la comparecencia y la excepción previa presentada por la demandada. El argumento admite que la demandada compareció y excepcionó la demanda.
Pero no hay prueba alguna en apoyo de esta aserción a no ser la alegación misma con la firma de un abogado, quien posteriormente dice que nunca estuvo autorizado para pre-sentarla y hace constar claramente que él no era ni había sido nunca abogado de la demandante. Aceptando estas ma-nifestaciones como ciertas, el juez de distrito no imputó res-ponsabilidad alguna a la demandada, pues de haber algo de cierto en tales aserciones la relación de abogado y cliente nunca existió. De todos modos, en lo que a un cliente se refiere, un abogado tiene tanto derecho a retirar una excep-ción como a presentarla. T la corte, cuando no están en-vueltos los derechos de otras personas y las circunstancias son tales que no despierten sospecha, no comete error al re-conocer este derecho.
El hecho de que el abogado en este caso manifestó des-pués bajo juramento que la moción radicada en febrero fué presentada por inadvertencia no parece haber causado im-presión alguna al juez de distrito ni, en ausencia de algo más concreto que explique cómo ocurrió el error, estamos persuadidos que la corte inferior dejó de apreciar la impor-tancia de esta declaración jurada. Ni siquiera aparece que *725oí pliego presentado en febrero 18 no fné preparado y fir-mado por el abogado personalmente. Según fué preparado su lenguaje no podía baber sido por inadvertencia, ya que su redacción es muy elaborada, muy específica y muy tauto-lógica, en detalles para haber sido escrita, dictada o aún leída bajo la impresión de que se deseaba referirse a Frank O’Sheaf dondequiera que aparecía el nombre de Adalina O’Sheaf. Además, el abogado nunca había comparecido o presentó excepción alguna a nombre de Frank O’Sheaf. Pol-lo que aparece del récord, el abogado nunca había represen-tado ni se había sospechado que representara a ese deman-dado. El abogado no tenía, por tanto, razón para negar tal representación, ni tampoco, por consiguiente, excusa para haber tenido la intención de decir o la creencia de que estaba diciendo que nunca había sido autorizado para representar al dicho Frank O’Sheaf y que por falta de tal autorización deseaba' retirar el pliego de alegaciones radicado como abo-gado del dicho Frank O’Sheaf.
El affidavit de méritos no demuestra que la demandada tenga una buena defensa sobre los méritos del caso. Ni aún declara bajo juramento la manifestación sin jurar a ese efecto contenida en la moción. No tenemos a la vista la prueba aducida durante el juicio y con la moción no se ofre-ció pliego de alegación alguna. No se da explicación alguna de por qué el affidavit de méritos no fué hecho personalmente por la demandada.
La demandada parece que estaba representada por otro abogado al tiempo de someter su moción a la consideración de la corte inferior. Aún así se pudo presentar una decla-ración jurada adicional. De lo contrario, en las circunstan-cias excepcionales de este caso quizás podría decirse que las reglas ordinarias que rigen cuestiones de esta clase no son aplicables a una situación tan anormal: Pero habiendo te-nido la demandada oportunidad de presentar un caso más fuerte del que presentó en la corte inferior y en ausencia de *726tal demostración nos es imposible resolver que el juez de distrito erró al declarar sin lugar la moción.

La orden apelada debe ser confirmada.